UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21359 Managed Duration Investment Grade Municipal Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:(630) 505-3700 Date of fiscal year end:July 31 Date of reporting period: August 1, 2011 through January 31, 2012 Item 1.Reports to Stockholders. The registrant's semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”),is as follows: January 31, 2012 (Unaudited) GUGGENHEIM FUNDS SEMIANNUAL REPORT MZFMANAGED DURATION INVESTMENT GRADE MUNICIPAL FUND WWW.GUGGENHEIMFUNDS.COM/MZF .YOUR WINDOW TO THE LATEST, MOST UP-TO-DATE INFORMATION ABOUT THE MANAGED DURATION INVESTMENT GRADE MUNICIPAL FUND The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com/mzf, you will find: · Daily, weekly and monthly data on share prices, distributions and more · Portfolio overviews and performance analyses · Announcements, press releases and special notices and tax characteristics Cutwater Investor Services Corp. and Guggenheim Investments are continually updating and expanding shareholder information services on the Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more way we are working to keep you better informed about your investment in the Fund. January 31, 2012 DEAR SHAREHOLDER We thank you for your investment in Managed Duration Investment Grade Municipal Fund (the “Fund”). This report covers performance for the semiannual fiscal period ended January 31, 2012. Cutwater Investor Services Corp. (“Cutwater”) serves as the Fund’s Investment Adviser. With $34 billion of fixed income assets under management and supervision as of December 31, 2011, Cutwater is one of the top 50 fixed income specialists in the world. Cutwater’s parent company, MBIA Inc., is listed on the New York Stock Exchange and is a component stock of the S&P 500 Index. Guggenheim Funds Distributors, LLC, (the “Servicing Agent”) serves as the Servicing Agent to the Fund. The Servicing Agent is an affiliate of Guggenheim Partners, LLC, a global diversified financial services firm with more than $125 billion in assets under management and supervision. The Fund’s investment objective is to provide high current income exempt from regular federal income tax while seeking to protect the value of the Fund’s assets during periods of interest rate volatility. Under normal market conditions, the Fund seeks to achieve this objective by investing substantially all of its assets in municipal bonds of investment-grade quality. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the six-month period ended January 31, 2012, the Fund provided a total return based on market price of 18.23% and a total return of 11.52% based on NAV. Past performance is not a guarantee of future results. As of January 31, 2012, the Fund’s last closing market price of $15.40 represented a premium of 1.92% to NAV of $15.11. As of July 31, 2011, the Fund’s last closing market price of $13.48 represented a discount of 3.85% to NAV of $14.02. The market value and NAV of the Fund’s shares fluctuate from time to time, and the Fund’s market value may be higher or lower than its NAV. Dividends of $0.0825 were paid in each month from August 2011 through January 2012. The current dividend represents an annualized distribution rate of 6.43% based on the last closing market price of $15.40 on January 31, 2012. We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 23 of this report. When shares trade at a discount to NAV, the DRIP takes advantage of the discount by reinvesting the monthly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an IRS limitation that the purchase price cannot be more than 5% below the market price per share. The DRIP provides a cost-effective means to accumulate additional shares and enjoy the benefits of compounding returns over time. Since the Fund endeavors to maintain a steady monthly distribution rate, the DRIP effectively provides an income averaging technique, which causes shareholders to accumulate a larger number of Fund shares when the market price is depressed than when the price is higher. To learn more about the Fund’s performance, we encourage you to read the Questions & Answers section of this report, which begins on page 4. You will find information about how the Fund is managed, what affected the performance of the Fund during the semiannual period ended January 31, 2012, and Cutwater’s views on the market environment. We appreciate your investment, and we look forward to serving your investment needs in the future. For the most up-to-date information on your investment, please visit the Fund’s website at www.guggenheimfunds.com/mzf. Sincerely, Clifford D. Corso President Managed Duration Investment Grade Municipal Fund MZF l MANAGED DURATION INVESTMENT GRADE MUNICIPAL FUND SEMIANNUAL REPORT l 3 QUESTIONS & ANSWERS January 31, 2012 Clifford D. Corso Portfolio Manager Mr. Corso joined the firm in 1994, establishing the company’s asset management platform and building it into one of the largest fixed income managers in the world. With a staff of 120 people, Mr. Corso now oversees the investment of $34 billion in assets as of December 31, 2011, and directs the investment strategies of Cutwater’s clients, including pension funds, global banks, corporations, Taft-Hartley and insurance companies as well as hundreds of municipalities across the United States. Mr. Corso also initiated and managed the expansion of the asset manager’s international asset management business from a principal office in London, now a multi-billion dollar platform. Prior to joining the firm, Mr. Corso served as co-head of a fixed income division at Alliance Capital Management. In his 27-year career, he has held positions as a credit analyst, restructuring specialist, trader and portfolio manager. He has managed a wide range of fixed income products, including corporate, asset-backed, government, mortgage, municipal, credit default swap and derivative securities. He has developed several unique conduit businesses including East-Fleet, a London based vehicle serving several global banks. He was also an early pioneer in the credit derivatives market, developing several investment programs starting in 2000, and expanding this area to create the MINTS funds, one of the most successful CDS funds ever created with over $1.6 billion in notional value under management. Mr. Corso began his career in banking positions as an analyst, lender and trader, and has led several notable and large debt restructurings. His analytical skills combine mathematics, game theory, economics, psychology and investment theory. Mr. Corso graduated from Yale University with a degree in economics and earned an MBA from Columbia University. He has lectured on topics from leadership to finance at many academic institutions, including Columbia University and New York University, where he taught a course on financial derivatives. He currently holds Series 7, 24, and 63 licenses from the Financial Industry Regulatory Authority (FINRA) and is a member of the Fixed Income Analysts Society, Global Association of Risk Professionals (GARP) and the Investment Management Executive Council. Mr. Corso also serves on the Board of Directors of the MBIA Foundation, a not-for-profit charity. Mr. Corso is also a member of the Eisenhower Fellowships Board of Trustees. The Eisenhower Fellowships engages emerging leaders from around the world to enhance their professional capabilities, broaden their contacts, deepen their perspectives, and unite them in a diverse, global community - a network where dialogue, understanding, and collaboration lead to a more prosperous, just, and peaceful world. Jeffrey S. MacDonald, CFA Portfolio Manager Mr. MacDonald joined the firm in 2007 and oversees portfolio management for Cutwater’s traditional strategies suite of products. From 2004 to 2007, Mr. MacDonald was a vice president and portfolio manager at Hartford Investment Management Company (HIMCO) where he managed core, core plus, intermediate core, and other broad-based fixed income styles. Prior to joining HIMCO, Mr. MacDonald held portfolio analyst and trading positions at Wellington Management Company and Fidelity Investments. Mr. MacDonald has a bachelor’s degree from Trinity College in Connecticut and a master’s degree from Boston University. He holds the designation of Chartered Financial Analyst (CFA) through the CFA Institute and is a member of the New York Society of Security Analysts. James B. DiChiaro Portfolio Manager Mr. DiChiaro joined Cutwater in 1999 and is a vice president. He currently manages Cutwater’s municipal assets under management (taxable and tax-exempt) and has extensive experience managing money-market portfolios. Mr. DiChiaro began his career at Cutwater working with the conduit group structuring medium-term notes for Meridian Funding Company and performing the treasury role for an MBIA sponsored asset-backed commercial paper conduit, Triple-A One Funding Corporation. Prior to joining Cutwater he worked for Merrill Lynch supporting their asset-backed securities trading desk. Mr. DiChiaro has a bachelor’s degree from Fordham University and a master’s degree from Pace University. In the following interview Portfolio Managers Clifford D. Corso, Jeffrey S. MacDonald and James B. DiChiaro discuss the market environment and the performance of the Fund for the semiannual period ended January 31, 2012. Please provide an overview of the municipal market during the six-month period ended January 31, 2012. In the late summer of 2011, as the period began, market sentiment was generally cautious. August brought political battles regarding the conflicting needs to increase the United States’ debt ceiling and reduce future budget deficits. When the agreement that was reached did not meet the expectations of Standard and Poor’s, the credit rating of the United States was downgraded to AA+. The Federal Reserve (the “Fed”) cited significant downside risks to economic growth at its September meeting, prompting the launch of “Operation Twist,” a program in which the Fed sells treasury securities with maturities of five years or less and uses the proceeds to buy longer dated treasuries. The result was a significant flattening of the taxable yield curve, meaning that yields on longer maturity bonds decreased more than the yields on shorter maturity securities.1 The long-term solvency of certain European nations continued to affect markets, which were quick to react to any news out of Europe, good or bad. The 1 The yield curve is a curve on a graph in which the yield of fixed-interest securities is plotted against the length of time they have to run to maturity. Spread refers to the difference in yield between securities, in this case the difference between higher quality bonds and riskier bonds. 4 l MZF l MANAGEDDURATION INVESTMENT GRADE MUNICIPAL FUND SEMIANNUAL REPORT QUESTIONS & ANSWERS continued January 31, 2012 result was increased market volatility and flight to quality rallies, generally benefitting US Treasury securities and the US dollar. Economic news improved in the fourth quarter of 2011 and the beginning of 2012. Weekly initial jobless claims were consistently below the closely watched 400,000 level and the unemployment rate impressively decreased to 8.5% in December and 8.3% in January. Annualized real growth in gross domestic product (GDP) was 1.8% in the third quarter of 2011 and 2.8% in the fourth quarter. During the first few months of the six-month period ended January 2012, municipal bonds underperformed US Treasury securities, as they typically do during flight to quality rallies. As investors began to adjust to the new low yield environment, tax-exempt bonds began to follow the trend of the taxable yield curve, and the municipal yield curve eventually began to flatten, although it remained steeper than the taxable yield curve. During the period there was significant volatility in the municipal market. At one point during the period, the ratio of the yield on 30-year municipal bonds to the yield on 30-year Treasury securities neared 130%, far above the 98% to 99% ratio that has been the norm in recent years. Despite the low yield environment, the relatively high yield offered by tax-exempt bonds, coupled with tepid primary market supply, drove investors into the municipal bond market towards the end of 2011. Primary market issuance for 2011 amounted to a meager $295 billion, a decrease of more than 30% from the previous year, when the Build America Bonds program drove a high level of issuance. As many issuers remain in “belt tightening” mode, there is reluctance to issue new debt unless absolutely necessary. For the six-month period ended January 31, 2012, municipal bonds were one of the best performing asset classes, with the Barclays Capital Municipal Bond Index (the “Municipal Index”), a widely used measure of the municipal bond market as a whole, posting a return of 7.37%. For comparison, the Barclays Capital U.S. Aggregate Bond Index returned 4.25% and the Barclays Capital U.S. Treasury Composite Index returned 5.95% for the same period. How did the Fund perform in this market environment? All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the six-month period ended January 31, 2012, the Fund provided a total return based on market price of 18.23% and a total return of 11.52% based on NAV. Past performance is not a guarantee of future results. As of January 31, 2012, the Fund’s last closing market price of $15.40 represented a premium of 1.92% to NAV of $15.11. As of July 31, 2011, the Fund’s last closing market price of $13.48 represented a discount of 3.85% to NAV of $14.02. The market value and NAV of the Fund’s shares fluctuate from time to time, and the Fund’s market value may be higher or lower than its NAV. Dividends of $0.0825 were paid in each month from August 2011 through January 2012. The current dividend represents an annualized distribution rate of 6.43% based on the last closing market price of $15.40 on January 31, 2012. How is the Fund’s portfolio structured, and what has that structure meant for performance? The Fund has a high quality portfolio that is diversified across issuers, sectors and states. In selecting securities for the portfolio, the portfolio management team, who together have more than 50 years of experience, are supported by Cutwater’s team of credit analysts, who evaluate the credit quality of sectors and individual issuers, going far beyond the bond ratings provided by rating agencies. Cutwater’s proprietary quantitative models help to evaluate the risk of individual securities as well as the overall portfolio, supplementing the judgment of the experienced team. Thorough quantitative and qualitative analysis helps ensure that the desired level of credit quality is maintained in the Fund’s portfolio while yield is added, as appropriate, by buying higher yielding bonds at what are considered to be attractive prices. The average credit quality of the Fund’s portfolio has been maintained in the low single-A range, which has helped the Fund keep a stable distribution rate while outperforming its benchmark, the Municipal Index. A modest uptick in the credit quality of the portfolio resulted in part from a reduction in exposure to tobacco bonds. (Tobacco bonds have been sold by states and backed by payments from tobacco companies that flow from legal settlements in the late 1990s.) In addition, some of the Fund’s corporate-backed bonds received credit upgrades. The Fund’s managers believe this increase in credit quality is appropriate, as they believe the spread between risky bonds and bonds that carry little credit risk has significantly narrowed over a short period of time. The duration of the portfolio was shortened by approximately six months during the period.2 This meaningful reduction resulted partially from trading activities intended to reduce sensitivity to interest rates and partially from certain securities being pre-refunded.3 As of January 31, 2012, the portfolio’s duration is 6.72 years whereas on July 31, 2011 the duration of the Fund’s portfolio was 7.31 years. Looking at the sector composition of the Fund, the Fund’s performance benefited from an overweight relative to the Municipal Index in health care bonds, which represented approximately 18% of the Fund’s portfolio at the 2 Duration is a measure of the interest rate sensitivity of a bond or fixed-income portfolio which incorporates time to maturity and coupon size. The longer the duration, the greater the interest rate risk. 3 A bond is pre-refunded when the issuer has purchased U.S. Treasury or agency securities that provide a stream of cash flow to pay off the bonds on their first call date. MZF l MANAGED DURATION INVESTMENT GRADE MUNICIPAL FUND SEMIANNUAL REPORT l 5 QUESTIONS & ANSWERS continued January 31, 2012 end of the period. The Fund’s investments in the general obligation sector, more specifically state and local general obligation bonds, performed well as that sector recovered from generally oversold conditions, contributing to the Fund’s performance. The Fund’s managers have been very cautious in investing in local general obligation bonds, since local general obligation issuers are heavily reliant on property tax receipts, which have been negatively affected by weakness in the housing market. The Fund’s local general obligation bond holdings are concentrated in large cities such as Chicago, New York and Philadelphia. Corporate-backed bonds, which have a higher correlation to spread movements in the taxable bond market, performed poorly in the August through November period, as markets responded to the downgrade of U.S. debt, then rallied somewhat near the end of the period. Nonetheless, the Fund’s holdings in corporate-backed bonds detracted from performance for the six-month period. Pre-refunded bonds also performed poorly during the period. Although these bonds are perceived as having little credit risk, their duration is generally very short, usually less than five years. With the implementation of Operation Twist and the resulting flattening of the yield curve, longer duration bonds performed better than those with short durations. As mentioned above, the Fund’s managers have been reducing exposure to tobacco bonds, a sector with generally poor fundamentals that underperformed the Municipal Index. Among the Funds non-investment-grade bond holdings are two series of bonds issued by AMR Corporation (the parent company of American Airlines), which filed for Chapter 11 bankruptcy reorganization on November 29, 2011. These bond issues are in default, as AMR has not made interest payments since the bankruptcy filing. These are issues with relatively short maturities that are secured by lease revenues from certain terminals at New York’s John F. Kennedy International Airport, a major flight hub. As a result, our credit team has a positive opinion on these specific bonds and believes the bonds may make interest payments in the upcoming months. Please explain the Fund’s leverage strategy and its effect on Fund returns. The Fund utilizes leverage (borrowing) as part of its investment strategy, to finance the purchase of additional securities that provide increased income and potentially greater appreciation potential to common shareholders than could be achieved from a portfolio that is not leveraged. Leverage adds to performance only when the cost of leverage is less than the total return generated by investments. The use of financial leverage creates an opportunity for increased income and capital appreciation but, at the same time, creates special risks. There can be no assurance that a leveraging strategy will be successful. Financial leverage may cause greater changes in the Fund’s net asset value and returns than if financial leverage had not been used. As of January 31, 2012, the Fund had $69.45 million of leverage outstanding in the form of Auction Market Preferred Shares (“AMPS”). Since the Fund’s NAV return was positive over the six-month period ended January 31, 2012, leverage contributed to the Fund’s total return. What is the outlook for the municipal market in the coming months? The Fund’s managers are cautiously optimistic regarding the economy, and they believe that the credit markets have largely recovered from the severe dislocations experienced in 2008. Although it will be difficult to replicate the strong performance of municipal bonds in 2011, both fundamental and technical factors point to a potentially strong year in the municipal market. Supply is likely to be very limited as municipalities continue to get their fiscal houses in order. Expectations are that municipal bond issuance in 2012 could near $325 to $350 billion, up slightly from 2011, but well below the record high $440 billion issued in 2010, a year that was boosted by the Build America Bonds program. An important consideration for 2012 is that 2002 was a big year for bond issuance, and many of those bonds contained 10-year call options. Since interest rates are at historic lows, those options are in the money, and there is a high probability that debt issued in 2002 will be called this year. This could mean that as much of 50% of municipal bond issuance in 2012 may be the refinancing of debt issued 10 years ago. As a result, net municipal bond supply is likely to be low, which should bolster demand for tax-exempt bonds. One risk that is gaining increasing attention is “reinvestment risk,” the risk that bonds with relatively high yields are called away from investors, who will be left with much lower yielding alternatives. Index Definitions All indices are unmanaged. It is not possible to invest in an index. The Barclays Capital Municipal Bond Index is a rules-based, market-value weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be rated investment-grade (Baa3/BBB- or higher) by at least two of the following ratings agencies: Moody’s Investor Services, Inc. (“Moody’s”), Standard & Poor’s Rating Group (“S&P”), Fitch Ratings (“Fitch”). Barclays Capital U.S. Aggregate Bond Index represents securities that are U.S. domestic, taxable, and dollar denominated. The index covers the U.S. investment grade fixed rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. The Barclays Capital U.S. Treasury Composite Index measures the performance of the US Treasury bond market, using market capitalization weighting and a standard rule based inclusion methodology. 6 l MZF l MANAGED DURATION INVESTMENT GRADE MUNICIPAL FUND SEMIANNUAL REPORT January 31, 2012 MZF Risks And Other Considerations The views expressed in this report reflect those of the portfolio managers only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also include forward looking statements that involve risk and uncertainty, and there is no guarantee that any predictions will come to pass. There can be no assurance that the Fund will achieve its investment objective. The value of the Fund will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. An investment in this Fund may not be suitable for investors who are, or as a result of this investment would become, subject to the federal alternative minimum tax because the securities in the Fund may pay interest that is subject to taxation under the federal alternative minimum tax. Special rules apply to corporate holders. Additionally, any capital gains dividends will be subject to capital gains taxes. The Fund may engage in various portfolio strategies both to seek to hedge its portfolio against adverse effects from movements in interest rates and in the securities markets generally and to seek to increase the return of the Fund. These strategies include the use of derivatives such as exchange traded financial futures and option contracts, options on futures contracts, or over-the-counter dealer transactions in caps, swap agreements or swaptions, the risks of which are summarized below. Such strategies subject the Fund to the risk that, if Cutwater incorrectly forecasts market values, interest rates or other applicable factors, the Fund’s performance could suffer. Certain of these strategies may provide investment leverage to the Fund’s portfolio and result in many of the same risks of leverage to the holders of the Fund’s common shares as discussed above under ‘‘—Leverage.’’ The Fund is not required to use derivatives or other portfolio strategies and may not do so. Distributions by the Fund of any income or gain realized on the Fund’s hedging transactions generally will not be exempt from regular Federal income tax. There can be no assurance that the Fund’s portfolio strategies will be effective. Derivatives are financial contracts whose value depends on, or is derived from, the value of an underlying asset, reference rate or index, or the relationship between two indices. The Fund may use derivatives as a substitute for taking a position in an underlying security or other asset and/or as part of a strategy designed to reduce exposure to other risks, such as interest rate risk. The Fund also may use derivatives to add leverage to the portfolio. The Fund’s use of derivative instruments involves risks different from, and possibly greater than, the risks associated with investing directly in securities and other traditional investments. Derivatives are subject to a number of risks described elsewhere in this Prospectus, such as liquidity risk, interest rate risk, credit risk, leveraging risk, the risk of ambiguous documentation and selection risk. They also involve the risk of mispricing or improper valuation and the risk that changes in the value of the derivative may not correlate perfectly with the underlying asset, rate or index. Under the terms of certain derivative instruments, the Fund could lose more than the principal amount invested. The use of derivatives also may increase the amount of taxes payable by common shareholders. Also, suitable derivative transactions may not be available in all circumstances and there can be no assurance that the Fund will engage in these transactions to reduce exposure to other risks when that would be beneficial. There are also specific risks associated with investing in municipal bonds, including but not limited to interest rate and credit risk. Interest rate risk is the risk that prices of municipal bonds generally increase when interest rates decline and decrease when interest rates increase. Prices of longer term securities generally change more in response to interest rate changes than prices of shorter term securities. Credit risk is the risk that the issuer will be unable to pay the interest or principal when due. The degree of credit risk depends on both the financial condition of the issuer and the terms of the obligation. The secondary market for municipal bonds is less liquid than many other securities markets, which may adversely affect the Fund’s ability to sell its bonds at prices approximating those at which the Fund currently values them. The ability of municipal issuers to make timely payments of interest and principal may be diminished during general economic downturns. In addition, laws enacted in the future by the United States Congress or state legislatures or referenda could extend the time for payment of principal and/or interest. In the event of bankruptcy of an issuer, the Fund could experience delays in collecting principal and interest. Leverage creates certain risks for common shareholders, including higher volatility of both the net asset value and the market value of the common shares, because common shareholders bear the effects of changes in the value of the Fund’s investments. Leverage also creates the risk that the investment return on the Fund’s common shares will be reduced to the extent the dividends paid on preferred shares and other expenses of the preferred shares exceed the income earned by the Fund on its investments. If the Fund is liquidated, preferred shareholders will be entitled to receive liquidating distributions before any distribution is made to common shareholders. When the Fund uses leverage, the fees paid to Cutwater and Guggenheim Funds Distributors, LLC will be higher than if leverage were not used. There are also risks associated with investing in Auction Market Preferred Shares (“AMPS”). The AMPS are redeemable, in whole or in part, at the option of the Fund on any dividend payment date for the AMPS, and will be subject to mandatory redemption in certain circumstances. The AMPS will not be listed on an exchange. You may only buy or sell AMPS through an order placed at an auction with or through a broker-dealer that has entered into an agreement with the auction agent and the Fund or in a secondary market maintained by certain broker-dealers. These broker-dealers are not required to maintain this market, and it may not provide you with liquidity. The AMPS market continues to remain illiquid as auctions for nearly all AMPS continue to fail. A failed auction is not a default, nor does it require the redemption of a fund’s auction rate preferred shares. Provisions in the Fund’s offering documents provide a mechanism to set a maximum rate in the event of a failed auction, and, thus, investors will continue to be entitled to receive payment for holding these AMPS. In addition to the risks described above, the Fund is also subject to: Market Risk and Selection Risk, Call and Redemption Risk, Private Activity Bonds, Risks of Tobacco-Related Municipal Bonds, Inflation Risk, Affiliated Insurers, and Anti-takeover Provisions, Market Disruption. Please see the Fund’s website at www.guggenheimfunds.com/mzf for a more detailed discussion about Fund risks and considerations. MZF l MANAGED DURATION INVESTMENT GRADE MUNICIPAL FUND SEMIANNUAL REPORT l 7 FUND SUMMARY (Unaudited)
